Citation Nr: 0325955	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  95-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
shrapnel wound of the right shoulder with irregular scar 
involving muscle group II, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for service- connected 
shrapnel wound, left back, and scars over the left scapula, 
involving muscle group IV, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to January 1946.  He was awarded the Purple Heart for wounds 
sustained in combat with the enemy.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied entitlement to an increased rating for 
service-connected shrapnel wound of the right shoulder with 
irregular scar and injury to muscle group II and for a 
shrapnel wound of the back with scars over the left scapula 
and injury involving muscle group IV.  

In May 1998, the Board remanded the case to the RO for 
additional development.  In a January 2003 decision, the RO 
assigned an increased (30 percent) rating for the right 
shoulder; however, this does not end the appeal because a 
higher evaluation is potentially available.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In November 1997, the veteran testified before a member of 
the Board who is no longer employed at the Board.  The 
veteran was offered another hearing; however, in August 2003, 
the veteran's spouse indicated that the veteran was too ill 
to attend and declined the offer.  Thus, the Board deems the 
hearing request withdrawn.  





REMAND

Evaluation of both the right shoulder and left mid-back 
shrapnel wounds on appeal involves assigning a rating or 
ratings for the service-connected skin scars.  The schedule 
for evaluating skin scars underwent significant changes 
effective August 30, 2002.  The RO issued a supplemental 
statement of the case (SSOC) in January 2003, that 
unfortunately does not reflect consideration of the revised 
rating schedule for skin scars, nor does it notify the 
veteran of the relevant revisions of the schedule.  

The most recent VA skin scars examination was conducted in 
August 2001.  The examiner did not address whether the scars 
are associated with tissue loss nor did the examiner provide 
width measurements for each scar.  Thus, the report is not 
adequate to rate the scars under the revised rating criteria. 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  VA must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  As such, VA must consider 
the claim pursuant to the former criteria during the course 
of the entire appeal, and since August 30, 2002, under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The June 2001 VA scars examination 
report should be returned to the examiner 
for clarification.  If that examiner is 
not available, a qualified substitute may 
be used.  The examiner is asked to review 
the claims files and note that review in 
the report.  The examiner is asked to 
determine whether either a right shoulder 
or a left back shell fragment wound scar 
is a "deep" scar.  A "deep" scar is 
one associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (effective August 
30, 2002).  The examiner should also 
supply both length and width measurement 
for each scar, so that the total area of 
each can be calculated.  The veteran may 
be reexamined if necessary.  



2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

3.  After the above development, the RO 
should review the evidence and 
readjudicate the claims for increased 
ratings.  Both the prior and the current 
version of the rating schedule for skin 
disorders should be considered.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) containing the revised rating 
criteria for scars should be furnished to 
the veteran and his representative.  They 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



